﻿Mr. President, please accept my congratulations on your election. Your talents will ensure that the Assembly’s work is conducted in a fair and efficient manner. 
I wish also to convey to your predecessor our appreciation of the important tasks he accomplished. 
May I also assure the Secretary-General, Mr. Javier Peres de Cuellar, that Brazil has been following, and supports, the diplomatic activity he has undertaken in the discharge of his functions. We recognize in him a dynamic Secretary-General dedicated to the lofty purposes of the United Nations. 
A few days ago, Liechtenstein was admitted as a new Member State. On behalf of Brazil I extend my welcome to Liechtenstein and wish it every success at the United Nations. 
I am addressing the General Assembly for the first time. I note with emotion that the general debate is opening precisely at a time when many and profound changes in Brazil and throughout the world are bringing about a revision of concepts and misconceptions that for decades have asphyxiated the community of nations. I wish to convey to the Assembly the views of the people of Brazil and their new Government on the prospects for peace, freedom and progress throughout the world, and on the role to be played by this Organization in the years ahead. 
I am convinced that the dawn of the new era we are striving to create will certainly shine forth from this privileged forum of reflection and analysis. The brilliance of that dawn will depend on our individual and collective endeavours towards world peace, the prosperity of nations and the growing solidarity among the peoples of the world. 
In the last 12 months a number of events have transformed the outlook of international relations, especially at the East-West level. Peoples who had been subjected to authoritarian regimes resolutely and definitively chose to follow the path of democracy. The end of the cold war represented the liquidation of a bitter legacy of disappointment, confrontation and risk to the very survival of humanity. The relaxation of international tensions has shed light upon the understanding of our common destiny, emphasising the global nature of the relationship among peoples and between mankind and the environment. 
New and promising trends have almost led us into euphoria and complacency. But the vulnerability of the international order, the destabilising effect of certain regional crises and the seriousness of economic problems would warrant caution and reserve. 
The crisis that has befallen Kuwait presents an unexpected and serious threat to collective pace. The Brazilian Government deems it essential that the mandatory resolutions adopted by the Security Council be immediately complied with.
These resolutions were adopted in response were adopted in response to the clamour of international public opinion. Their legal basis is found in the Charter. All parties involved must therefore abide by them, not as a sign of weakness but as an inescapable legal and political obligation. This seems to be the only just and peaceful means to restore tranquility to the region and the world at large. It is our belief that all States are profoundly committed to peace and to the agile and effective use of diplomatic means to avoid conflict. 
By immediately and fully complying with the resolutions, Member States have in turn unequivocally indicated that a breach of international legal order is intolerable in times when even conventional weapons have awesome destructive force and the international economy presents a network of complementary interests. They have also expressed their firm support for United Nations efforts in the region as a whole, where many a people deserving, as all others, of peace, security and prosperity have for so long been vexed by crises. Brazil is particularly concerned with the fate of the long-suffering Lebanese people, torn by internal strife, their sovereign capacity to decide their own destiny thwarted by the presence of foreign troops. 
I reaffirm the determination of my Government fully to comply with Security Council resolution 661 (1990) within its domestic jurisdiction.
The decisions of the Council affect the economic interests of Member States quite differently; and Brazil, which, as is generally known, had been struggling with difficulties prior to the crisis, ranks among the countries outside the region that have been most adversely affected. 
Closely attuned to the more positive trends of contemporary history, Brazil is undergoing a process of deep transformation which sets it irreversibly on the path towards full democracy, economic liberalisation and social justice. Elected by my fellow citizens in the freest elections ever held in our history, I have taken upon myself crucial personal and political responsibilities before 150 million Brazilians. The mandate conferred upon me by the people is that of swiftly promoting modernisation and fully integrating the country into the world economy in order to render it more competitive and so that a its people may reach the levels of well-being to which their talents and industriousness entitle them. 
It is my commitment to rehabilitate both the State and society, to guarantee fully functioning democratic institutions, to restructure and revitalise the economy, to defeat inflation, to unleash the creative forces of the private sector, and to fight the misery which still torments a portion of my people. 
It is also my duty to protect the most vulnerable segments of society. This explains why I have given top priority to children and the young. Children, it has been repeatedly stated, embody the future, and this is particularly true in a country like Brazil, with a predominantly young population, which anxiously seeks modernisation. 
We are aware that our country faces dramatic problems in this respect. We make no secret of these problems nor of our resolve to solve them. The comprehensive initiatives we have launched on behalf of children indicate how seriously committed we are to converting Brazil’s potential into a lasting reality. 
I therefore welcome with enthusiasm the initiative for convening the World Summit for Children, with which Brazil associates itself and in which I intend to participate personally in an intensive and constructive manner. 
As a result of important ongoing changes, deep-seated pessimism is vanishing and opposing views are in the process of being reconciled. Authoritarianism is doomed. Political and psychological attitudes based upon steady progress towards freedom, democracy and improved dialogue among nations are asserting themselves. 
At this point no Government can avoid or be excluded from the debate on the prospects for a future world order. In Latin /america we have reached, not without difficulty, an advanced stage of democratic evolution and respect for human rights, which constitute for us a source of pride and renewed encouragement. 
In our region, as in others, men, women and above all the young have new energies and hopes. Once again Latin America was proved itself worthy of the dreams of emancipation of its peoples and is reconciled with its true democratic calling. 
In Africa remnants of the colonial past are crumbling at the same time that the last bastion of segregation and racism is finally beginning to break apart. Together with my fellow Brazilians I salute the independence of Namibia, a process which my country consistently supported, and we wish the young State the realisation of its enormous potential. I also welcome the release of Nelson Mandela, which was enthusiastically applauded in Brazil, and I wish him every success in his courageous struggle. 
The international community’s agenda has become global in scope. The United Nations is faced with the task of establishing a new framework for peace and prosperity. it is no longer possible to conceive of a world chronically split into feuding halves. Neither ideology nor poverty can be allowed to come between human beings.
The trend towards globalisation holds true for every quadrant of the world, East and West, North and South. The yearning for freedom, dignity and better living conditions knows no boundaries. New opportunities must not be missed lest we run the risk of replacing the obsolete East-West confrontation with the aggravation of the North-South crisis and of adding new mistakes that may jeopardise the future of international society.
The Brazilian Government is prepared to discuss the basic outline of a new international structure that can ensure peace and further co-operation. It would not suffice merely to preserve the current global political and economic arrangements and even less to repeat the past, recent or remote. The highly antiquated concept of power, as the capacity for destruction and as an expression of economic hegemony, should be finally abandoned. It is necessary to dismantle its practical apparatus. Thus, first, military alliances must undergo profound transformation in order to reflect and interdependent world we now live in. Secondly, partial negotiation on disarmament should be expand in order to assume a general and complete scope, above all in the fields of nuclear and chemical weapons, in response to the expectations of the international community. Lastly, regional tensions must be thoroughly addressed in diplomatic and political terms in order that they may be eliminated as hotbeds of global instability. 
Above all it is imperative to articulate a new concepts of world power as a revolutionary capacity for invention, production and construction for the benefit of all nations and all peoples. 
Peace is multifaceted and should translate at the international level the trends towards democracy, participation and representation. Democratisation of the world order is a prerequisite for a peace that is both just and sound, free from any kind of threat. Peace must mean more than the abolition of conflicts, of threats and of the hegemonic preponderance of the most developed or most powerful. Thus, the major international institutions must reflect the new realities and be capable of accommodating the rapid and fruitful increase in contacts among States and the formation of multiple groupings. 
This comprehensive concept of peace is illustrated by the new pace set for the process of dialogue and integration in South America. Day by day the understanding within Amazonian, Andean and Southern Cone groups of nations gains in substance. Outstanding among these efforts is the determination displayed by the Governments of Brazil and Argentinian in establishing a common market before December 1994. The process of integration under way in the Southern Cone involves, in addition to Brazil and Argentina, the fraternal countries of Paraguay, Uruguay and Chile.
In Latin America a pioneering initiative of diplomatic co-operation, the Group of Rio, grows stronger and has now attained political maturity. Our region is thus in a position to engage in a dialogue with the centres of the world economy, the United States, Western Europe and Japan, in order to explore new opportunities for economic exchange and co-operation. In that regard the economic initiative recently launched by the United States Government met with a positive reaction on the part of many Latin American countries. It will certainly be consolidated in the next few months. 
In the South Atlantic the sons of peace and co-operation established by a resolution of the General Assembly gains in substance and, with the relaxation of international tensions, will encompass new elements of global interest, such as the protection and preservation of the marine environment. In this field our sons of peace and of co-operation may play an innovative role on a global scale, provided more committed financial and technological support is available. 
Brazil ratified the Treaty of Tlatelolco and has reiterated in international forums its respect for its purposes and those of related International agreements. Recently Brazil and Argentian publicly announced that an intense exchange of views is taking place among interested parties on the implementation of the Treaty of Tlatelolco. That pioneering Latin American initiative in the field of non-proliferation of nuclear weapons proceeded all other efforts, whether regional or universal in scope, devoted to the same objective. I believe, however, that the time has come to go on e step further. Brazil today discards the idea of any experiments that might involve nuclear explosions, even if only for peaceful purposes. We trust other nations will consider the possibility of following the same path. 
All changes that seek to consolidate freedom and democracy to strengthen true peace and international security, to cast away old myths and to reconcile efficiency with justice are of interest to Brazil. Not every new development on the international scene, however, is forward looking. The structure of power have, in essence, not yet been altered. In fact one may even fear a reinforcement of the international stratification, both economic and political. This could include a biased discrimination hindering access to scientific and technological knowledge. 
Efforts towards disarmament are still incipient and their diplomatic handling has never been so remote from multilateral forums. Military incidents in different parts of the world demonstrate that many regional security problems have not yet been addressed. Racialist and xenophobic outbursts are unfortunately recurring in some quarters. 
Nevertheless, we have not abandoned optimism. History shall not be rewritten. We think that, faced with the global challenges of modern life, humanity will march - despite present difficulties and obstacles - towards new, peaceful and productive forms of co-existence. The global structure shall allow for new strides in the pursuit of human happiness. We are not condemned to the twin threats of violence and political confrontation. 
A promising agenda is being announced which includes, not only the reactivation of economic development and international co-operation, but also issues involving the observance of all human - political, economic and social - as well as concerted efforts to protect the environment on a global scale and the fight against illicit trafficking in narcotic drugs. As East-West tensions disappear, the question of establishing new guidelines for the international economic order asserts itself with renewed vigour. 
There persist the perverse practices and mechanism of protectionism and managed trade. Such partial openings as may occur are based on the rigid observance of the principle of reciprocity, to the detriment of more fragile economies. It is unsettling that efforts on behalf of economic and trade liberalisation should share the stage with the present neo-protectionist wave. As it opens up its economy to the world, and in the understanding that an open world economy will be established, Brazil is participating in the current Uruguay Round and is confident that these negotiations, conducted within the framework of the  General Agreement on Tariffs and Trade, may correct the persistent disorder and atrophy affecting international trade. 
The use of expert subsidies and other domestic support measures on the part of developed nations has reached excessive levels, strongly affecting developing nations otherwise capable of increasing the world’s supply of agricultural or agro-industrial products. It is deplorable tat the protectionist arsenal currently in use by the developed world should under the increase in the level of world food production, while hunger still afflicts a large portion of mankind. 
We look forward, with great hope, to balanced results in all areas currently under negotiation at the Uruguay Round, which may strengthen multilateralism and nullify restrictionist trends. We do not want the freezing of North-South inequalities or the continued stifling of free competition by artificial means. 
In the context of well-known economic difficulties faced by the major economic Powers, both domestically and in their relations with each other, there looms the risk that the megablocs will not be guided by global interests, by the logic of economic openness and a sense of the whole. On the contrary, there is a risk that they will degenerate into veritable “trade fortresses”. Twin challenges have come to further cloud that outlook. The first concerns the orderly absorption of East European countries into the world market in such a way that this far-reaching and positive development does not disrupt traditional North-South trade and investment flows nor add further cause of disarray to the already precarious state of the economies of the developing countries. The second challenge derives from the persistent and radical economic inequality among nations, a fact that is in itself one of the major obstacles to the full development of social and economic forces on a world scale. The issue of economic development and international co-operation must be placed at the top of the multilateral agenda. 
In Brazil a comprehensive and coherent programme of social and economic reform is being developed which, in order to be swiftly implemented, calls for a prompt inflow of foreign funds, granted on favourable and mutually beneficial terms. Such measures as have been adopted are already reversing and economic situations the prospects of which were distressing, and are paving the way for the immediate restoration of international co-operation with our country, Brazil. 
We trust this effort will meet with a positive response from our most significant partners in the developed world. We wish to make the best of the present moment, in which the new supersedes the old in so many ways. Brazil wishes to play in full its role in the conception of a global framework of peace and co-operation. 
In this regard, by adopting the Declaration on International Economic Co-operation last May, this Assembly came to recognise, through the unanimous voice of its Member States, that the economic revitalisation of the developing countries is the major challenge of the present decade. 
Brazil is seeking economic efficiency and desires that the economy of every developing country become productive. Such a goal may be reached if the world economy is better organised. This is a responsibility shared by all countries. The persistence of hunger, the deprivation of minimum amenities and the extreme economic hardship in many areas ultimately affect the whole by way of environmental devastation, systematic violation of human rights, and the production and illegal trafficking in drugs. The conscience and the way of life of every society are thus disastrously affected. 
The last decade, though propitious for public liberties and political pluralism, was at the same time cruel and parsimonious towards economic and social development. Development, however, is crucial for the consolidation of democratic institutions. The titanic efforts of many of the peoples of the developing world came to naught by virtue of the enormous and continuing transfer abroad of assets essential to economic growth and investment. 
Finding a permanent solution to the problem of foreign debt is a task of urgent and overriding concern for the future of the developing countries, and especially Latin America. The economic recovery of our peoples is an unavoidable imperative that cannot be sacrificed and that will not be sacrificed. Economic stabilisation and modernisation initiatives in developing countries and, especially, their fuller integration into the world economy, would be threatened if the foreign debt problem were to retain its present features. It seems indispensable that a serious, frank and creative dialogue should bring about solutions at the international level making for the resumption of the process of economic growth and the development of our peoples. 
The second major issue of the new international agenda concerns the environment. 
I wish to extend from this rostrum an invitation to the world to come to Brazil in 1992 for the great United Nations Conference on Environment and Development, perhaps the most important international meeting to be held in this century, by virtue of the issue it addresses, which is of vital interest to mankind, and in the light of the expected number of participants, including some at the non-governmental level. I invite all Heads of State and Government to attend that event. Brazil welcomes you with open arms. 
That meeting will lead to a more precise definition of the generic concern for the environment, and it will also allow agreements to be concluded on the basis of a sense of shared responsibility on the part of all international actors. For this to occur, it is incumbent upon Governments to take up their responsibilities and to revise their objectives. Brazil stands ready to do its part and is already doing its part, confident that other countries will do the same. 
We are energetically tackling Brazil’s environmental problems. Despite serious economic difficulties, grave social problems and the huge expanse of our territory, the Government and society of Brazil are already making efforts in the realm of the environment that compare favourably to those of other countries. As environmental monitoring develops in Brazil, we are proceeding to establish a zoning system for the country, notably in the Amazon, so as to delimit scientifically the large areas that must be fully preserved, as well as those that will serve economic development in different degrees and under rigorous discipline. 
Like all other developing countries, Brazil needs easier access to technologies that will permit the elimination of damages to the environment and that are environmentally safe. Such technologies should be used for the benefit of all countries. There is an urgent need for financial conditions to be established at the international level which will allow such technologies to be applied in competitive terms. 
The countries that throughout history have contributed most to the pollution of the environment have the greatest share of responsibility in this respect. By facilitating the availability of technologies and resources, these countries will play a crucial role in reversing the situation of environmental calamity 
unjustly inherited by the present generation and in offering appropriate solutions. The benefit should not be monopolised or concentrated among the few but should rather be spread out as much as possible. In a spirit of fairness we foresee that the more developed countries will commit greater resources to the correction of environmental problems. Such correction must not, even indirectly, widen the gap between rich and poor countries. A higher level of international solidarity is called for as regards the user of modern, low-cost technologies. 
Aware of the fact that access to technology, as well as to its production and use, is a new and accessory economic paradigm, Brazil cannot but express its strong concern with the barriers that still persist to free exchange in such a decisive.
What is at stake is nothing less than our chances for integration into dynamic core of the world economy. Those countries that are subordinate in the field of technology will also be subordinate in the new international division of labour arising from technological development. International barriers portray the grim policies that virtually aside countries of late industrialisation. 
The concern of Brazil is understandable not only of economy of its technological capacity — which is among the most advanced in the developing world — but also because we live under democratic normalcy, with truly functioning institutions and a Government which is uncompromisingly faithful to the rule of law and to its international commitments. 
I could not fail to refer to the importance that the issue of human rights is gaining on our common agenda. In view of the current expansion of democratic ideals, international consideration of this matter will gain in scope and incisiveness. 
Brazil firmly supports this trend. We believe, in fact, that the world is on the threshold of a qualitative leap in this area. Affronts to human rights must be denounced and fought with the same vigour wherever they may occur. One of my paramount concerns in this field is preserving the life and customs of the indigenous communities of Brazil. To this end, my Government has taken drastic measures during the first six months of its mandate in an attitude of absolute respect for an unyielding protection of the rights of the Brazilian Indian. A great deal remains to be done and will indeed be done. 
By its efforts, the international community can be of precious help in creating world-wide conditions which would guarantee the observance of human rights in their broadest sense. It is today incumbent upon all countries to take up new obligations in ensuring the individual greater freedom of movement across borders in eliminating every vestige of discrimination and protecting the rights of foreigners. Human rights must be increasingly understood in their entirety, without artificial or specious distinctions among their various modalities. 
Every feature of the new world structure points to the growth of the United Nations. Important institutional changes in this Organisation may be foreseen, even before its fiftieth anniversary, to translate into terms of multilateral diplomacy the international realities emerging everywhere. 
The world did not stop in 1945, and a new phase in history has been in the making in the past 12 months. The United Nations, in particular, is giving evidence of increased diplomatic energy. However, the renewed tendency on the part of the permanent members of the Security Council to act as a bloc in certain instances does not seem to be in itself enough to steer us towards an institutional redefinition of the Organisation and of the Council itself.
For the United Nations, as the foremost, if not the only, forum of universal scope, to be able to respond to current challenges, it will prove necessary to return to the original political intentions of the Charter, which have so often been misinterpreted, even in recent times. Those intentions struck a clear balance between the prerogatives of the permanent members of the Security Council and the preservation of the sovereign equality of Member States. The latter is a fundamental principle which should be followed as part of the negotiation process in all organs of the United Nations, including the Security Council. 
The new multilateralism must be truly innovative and true to the principle of equitable representation, lest it become a sterile formula or a disguise for a deeper political crisis. The last few weeks have not only clearly , directly an dramatically illustrated the system of international relations, but also exposed its capability and vulnerability. Never before have politics and diplomacy been so necessary on the multilateral scene.
As we build new political and economic structures, increasing claims for justice and participation in the international order are to be added to our quest for efficiency. Our common endeavour in this Hall is, after all, the search for a modernity applicable to all nations, one in which we all identify a human face. What we wish for, from the depth of our hearts, is a world of peace, co-operation, prosperity, justice - a world built upon the basic principles of international law, a world in which we may discern on the horizon the better future that our peoples so dearly hope for, deserve and are sure to achieve. 
May God be with us.  





 
